Citation Nr: 0620340	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-32 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as arthritis and shin splints.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to June 
1989.

This claim is on appeal from the Cleveland, Ohio, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.  A transcript of the hearing is of 
record.

This case was remanded by the Board in November 2005 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or a diagnosis of a right knee disorder.

2.  Post-service medical evidence does not show a right knee 
disorder or any symptoms reasonably attributed thereto for 
several years after military discharge.

3.  The medical evidence does not show that right knee 
complaints are associated with military service or any 
incident therein.  Arthritis and shin splints are not shown.

4.  In-service treatment for bronchitis is shown to have been 
acute and transitory, and resolved without objective residual 
pathology.

5.  Post-service evidence is negative for complaints related 
to bronchitis for several years after military discharge.

6.  The objective medical evidence indicates a nexus between 
the veteran's long-term cigarette smoking and post-service 
incidents of bronchitis.


CONCLUSIONS OF LAW

1.  A right knee disorder, claimed as arthritis and shin 
splints, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Bronchitis was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for a Right Knee 
Disorder, Claimed as Arthritis and Shin Splints

Service medical records reflect that the veteran was treated 
in October 1988 for a left knee injury (for which service-
connection has been granted).  In the October 1988 Report of 
Medical History, the veteran self-reported swollen or painful 
joints.  The examiner noted that the veteran injured his left 
knee and was being treated, there was no mention of right 
knee complaints.  The separation examination reflected a 
normal clinical evaluation of the veteran's lower 
extremities.   

Post-service medical records do not show complaints 
associated with right knee complaints for several years after 
military discharge.  Outpatient treatment records were 
reviewed but did not show complaints of, treatment for, or a 
diagnosis related to a right knee disorder.  In December 
2002, the veteran filed the current claim.  

At a hearing before the Board in July 2005, the veteran 
testified that he was treated on three separate occasions for 
shin splints of the right leg.  However, as noted above, 
service medical records are negative for any complaints 
associated with the right knee or right leg.  Moreover, at 
the time of the Board hearing, the medical evidence did not 
show any post-service complaints related to the right knee.

In a January 2006 VA examination, the veteran reported a 
history of injuring both knees during military service.  He 
complained of giving away, pain, stiffness, weakness, flare-
ups, and swelling.  Physical examination revealed crepitus.  
X-rays showed no fracture, dislocation, bony joint, or soft 
tissue abnormality.  While a diagnosis of right knee 
arthritis was suggested (but not shown by X-ray evidence), 
the examiner opined that it was less likely than not (less 
than a 50/50 probability) that the veteran's right knee 
complaints were related to military duty.  The examiner 
stressed that the veteran had no record of right knee 
treatment in the service record and that the X-ray report was 
normal for both knees. 

With respect to continuity of symptomatology, the Board 
emphasizes the 17-year gap between discharge from military 
service and first reported symptoms associated with a right 
knee disorder, and finds that the post-service symptomatology 
is too remote in time to support a finding of in-service 
onset, particularly given the lack of reported continuity of 
symptomatology during the multi-year gap between military 
discharge in 1989 and initial complaints in a January 2006 VA 
examination.  As such, the evidence does not support the 
claim based on continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  

Further, even considering that the veteran may have had 
symptoms consistent with right knee complaints prior to 
January 2006, the Board finds that the medical evidence does 
not attribute his right knee complaints to military service, 
despite his contentions to the contrary.  As noted above, the 
most recent VA examination, specifically undertaken to 
address the issue of medical nexus, determined that the 
veteran's right knee symptomatology was less likely than not 
related to military service.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted 
an examination.  There is no indication that the VA examiner 
was not fully aware of the veteran's past medical history or 
that he misstated any relevant fact.  Moreover, there is no 
evidence to the contrary in the claims file.  Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.

In sum, absence evidence of right knee complaints in service, 
the absence of right knee complaints for several years after 
military discharge, and a medical determination that the 
veteran's current right knee complaints are not related to 
military service, the claim for service connection is denied.



II.  Entitlement to Service Connection for Chronic Residuals 
of Bronchitis

At the hearing before the Board, the veteran testified that 
he was hospitalized for three days with bronchitis and 
pneumonia in March 1984.  He related that he never had any 
problems with bronchitis before military duty and he now had 
it twice a year.  He reported that he had cut down on his 
smoking and had tried to quit.  He indicated that he was 
treated for bronchitis in 1991 or 1992.

Service medical records reflect that the veteran was 
hospitalized in September 1985 for bronchitis and pneumonia.  
This is the only documented incident of bronchitis noted in 
the service medical records.  While he was treated for a 
viral syndrome in February 1986, for congestion with chest 
pain in January 1988, and for a cold in September 1988, but 
he was never again diagnosed with bronchitis.  At the time of 
service separation (more than four years after the bout of 
bronchitis), the clinical assessment of the veteran's lungs 
and chest was normal.  This suggests that the veteran had no 
chronic residuals associated with bronchitis at the time of 
military discharge.

Next, although the veteran testified that he was treated for 
bronchitis in 1991 or 1992 and twice a year since then, the 
post-service medical evidence reflects that the veteran was 
initially treated for what the Board presumes was bronchitis 
in February 2000.  While bronchitis was not listed as a 
diagnosis, he was treated with antibiotics for a productive 
cough and fever.  In February 2001 he was diagnosed with 
bronchitis and treated with antibiotics.  He further 
indicated that he was treated most recently in April 2006 for 
bronchitis.  

Nonetheless, even though the veteran has required treatment 
for bronchitis since military discharge, the Board notes the 
10+ years between discharge from military service and first 
documented incident of post-service bronchitis, and finds 
that the initial post-service documentation of bronchitis in 
2000 was too remote in time to support a finding of in-
service onset.  Even assuming that the veteran was first 
treated for bronchitis in 1991 or 1992 (2-3 years after 
discharge), as he claims, the lack of continuity of 
symptomatology does not support the claim for service-
connection.  See Maxson, 230 F.3d at 1333.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute bronchitis to the 
veteran's military service.

Significantly, in a July 2003 VA examination specifically 
undertaken to address this issue, the veteran related a 
history of treatment for bronchitis in the military.  He 
reported having antibiotic treatment for flare-ups about two 
times per year (the medical evidence shows treatment only on 
two occasions in 2000 and 2001).  He was also noted to have a 
27-year history of smoking.  

After a physical examination, including pulmonary function 
testing, the diagnosis was mild obstructive and moderate 
restrictive lung disease.  The examiner noted that the 
veteran had a transient episode of bronchitis while on active 
duty and concluded that the veteran's "repeat episodes are 
more likely related to his smoking history and not to his 
transient episodes while in the military."

A reasonable reading of the medical opinion is that the 
veteran's lung problems are related to a long history of 
smoking, and not to his period of military duty.  The Board 
places high probative value on this report because the 
examiner reviewed the claims file, discussed the veteran's 
past medical history, and examined the veteran.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

Moreover, there is no medical evidence associated with the 
claims file contrary to the VA examiner's opinion.  
Therefore, the evidence does not support the claim based on a 
medical nexus and the claim is denied.

With respect to both claims, the Board has carefully 
considered the veteran's statements and sworn testimony that 
his claimed disorders started during military service.  
Although his statements and testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

His assertions are of little probative value in light of the 
other objective evidence of record showing no evidence of a 
chronic right knee or lung disorder during service, no 
continuing findings between discharge and documented onset of 
symptomatology, and no medical nexus between his current 
diagnoses and active duty.  He lacks the medical expertise to 
offer an opinion as to the existence of chronic disabilities, 
as well as to medical causation of any current disability.  
Id.  

In sum, because there was no evidence of chronic disabilities 
in service, no evidence of symptomatology related to service 
for many years after discharge, and because the weight of 
medical evidence fails to establish a medical nexus between 
the veteran's current complaints and military service, the 
claims for service connection are denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2002, prior to the initial adjudication of his 
claims.  He has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the October 2003 
SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in July 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in July 2003 and 
January 2006.  The available medical evidence is sufficient 
for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for a right 
knee disorder, claimed as arthritis and shin splints, is 
denied.

The claim for entitlement to service connection for chronic 
residuals of bronchitis is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


